Mr. Justice Gary delivered the opinion of tiie Court. The original transaction between these parties is shown by this receipt: “Bo. 1,364. Chicago, May 11, 1891. Beceived from Mrs. J. H. Krebs, 812 Pullman Bldg., the following described furs, which we insure against all loss by moth, theft or fire. One seal new-market. Value $300. Charges $9. J. T. Siiayne & Co., Donovan. Terms of Insurance and Storage.—The merchandise herein described will be delivered to bearer of this receipt only on proper identification. Bo part of goods will be delivered separately. All storage and insurance policies expire on November 1, at 12 o’clock, noon, and our responsibility ceases from November 1, next, from date of this receipt. If repairs and alterations are needed, please notify us when goods are placed in storage. John T. Shayne & Co.” A “ seal new-market ” seems to be a fur coat. When she went for it, it could not be found; and she sued and has re-' covered $300. On her side was the value stated in the receipt, and her testimony that the coat was worth $400, and that when she left it for storage, the agent of the appellant receiving it said it was worth $400, but he could only insure it for $300. On the appellant’s side was his own testimony and another fur dealer’s that the coat was only worth $50. The only complaint is that the verdict was too much. The rule, often announced, that if the evidence on the side of the successful party is sufficient to sustain the verdict it will not be set aside because of the contrary evidence (Shevalier v. Seager. 121 Ill. 564), is not literally adhered to. when the counter evidence is overwhelming. North Chi. St. Ry. v. Loth, 44 Ill. App. 78. It is quite likely that the appellant and his witnesses were better judges of value than was the appellee, but the interest of the appellant was equal to hers, and his witness had had some trouble with her or her husband. The jury is the judge of credibility of witnesses. Clevenger v. Curry, 81 Ill. 432. And the value stated in the receipt, when no controversy existed, and on which it may well be presumed that the charges were in part based, was evidence. May on Insurance, Sec. 31; 1 Arnold on Insurance, Ch. XI, Sec. 2; 14 Am. & Eng. Ency. of Law, 337. In Maguire v. Dutton, 54 N. J. Law, 597, cited by appellant, the value was stated in a paper to which the defendant was no party. It might well be urged upon the authorities cited that the value stated in the receipt is conclusive, this " contract being for insurance, as well as storage. The judgment is affirmed.